14 N.Y.3d 795 (2010)
RANDY RATAJCZAK, as Administrator of the Estate of MARY RATAJCZAK, Respondent,
v.
MAHMOOD YOONESSI, M.D., et al., Appellants. (And a Third-Party Action.)
Mo. No. 2010-245.
Court of Appeals of New York.
Submitted February 22, 2010.
Decided March 30, 2010.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion to disqualify counsel etc. denied.